 



Exhibit 10.1
4,701,100 shares
HANA BIOSCIENCES, INC.
Common Stock, $0.001 par value
PLACEMENT AGENCY AGREEMENT
May 16, 2006
Lehman Brothers Inc.
Jefferies & Company, Inc.
Oppenheimer & Co. Inc.
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
     Hana Biosciences, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell 4,701,100
shares (the “Shares”) of the Company’s common stock, par value $.001 per share
(the “Common Stock”) to certain investors (collectively, the “Investors”). The
Company desires to engage Lehman Brothers Inc. (the “Representative”), Jefferies
& Company, Inc. and Oppenheimer & Co. Inc. as its placement agents as named in
Schedule 1 attached hereto (each, a “Placement Agent” and collectively, the
“Placement Agents”) in connection with such issuance and sale. The Shares are
more fully described in the Registration Statement (as herein defined).
         1. Representations, Warranties and Agreements of the Company. The
Company represents, warrants and agrees that:
     (a) A registration statement on Form S-3 (Registration No. 333-133372)
relating to the Shares has (i) been prepared by the Company in conformity with
the requirements of the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations (the “Rules and Regulations”) of the
Securities and Exchange Commission (the “Commission”) thereunder; (ii) been
filed with the Commission under the Securities Act; and (iii) become effective
under the Securities Act. Copies of such registration statement and any
amendment thereto have been delivered by the Company to you as the
Representative. As used in this Agreement:
     (i) “Applicable Time” means 8:30 a.m. (New York City time) on the date of
this Agreement;
     (ii) “Effective Date” means the date and time as of which such registration
statement, or the most recent post-effective amendment thereto, if any, was
declared effective by the Commission;

1



--------------------------------------------------------------------------------



 



     (iii) “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 of the Rules and Regulations) prepared by or on behalf
of the Company or used or referred to by the Company in connection with the
offering of the Shares;
     (iv) “Preliminary Prospectus” means any preliminary prospectus or
prospectus subject to completion included in the Registration Statement or filed
with the Commission pursuant to Rule 424(b), including any prospectus supplement
included therein, under the Securities Act;
     (v) “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with each Issuer Free Writing Prospectus
filed or used by the Company on or before the Applicable Time, other than a road
show that is an Issuer Free Writing Prospectus but is not required to be filed
under Rule 433 of the Rules and Regulations.
     (vi) “Prospectus” means the final prospectus relating to the Shares filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations
including any prospectus supplement included therein; and
     (vii) “Registration Statement” means such registration statement
(Registration No. 333-133372), as amended as of the Effective Date, including
any Preliminary Prospectus and all exhibits and information deemed to be part of
the registration statement.
     Any reference to any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents incorporated by reference therein
pursuant to Form S-3 under the Securities Act as of the date of such Preliminary
Prospectus or the Prospectus, as the case may be. Any reference to the “most
recent Preliminary Prospectus” shall be deemed to refer to the latest
Preliminary Prospectus included in the Registration Statement or filed pursuant
to Rule 424(b) prior to or on the date hereof. Any reference to any amendment or
supplement to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any document filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after the date of such Preliminary
Prospectus or the Prospectus, as the case may be, and before the date of such
amendment or supplement and incorporated by reference in such Preliminary
Prospectus or the Prospectus, as the case may be; and any reference to any
amendment to the Registration Statement shall be deemed to include any annual
report of the Company on Form 10-K filed with the Commission pursuant to Section
13(a) or 15(d) of the Exchange Act after the Effective Date and before the date
of such amendment that is incorporated by reference in the Registration
Statement. The Commission has not issued any order preventing or suspending the
use of any Preliminary Prospectus or the Prospectus or suspending the
effectiveness of the Registration Statement, and no proceeding or examination
for such purpose has been instituted or threatened by the Commission.

2



--------------------------------------------------------------------------------



 



     (b) The Company was not at the time of initial filing of the Registration
Statement and at the earliest time thereafter that the Company or another
offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Rules and Regulations) of the Shares, is not on the date
hereof and will not be on the Closing Date an “ineligible issuer” (as defined in
Rule 405). The Company has been since the time of initial filing of the
Registration Statement and continues to be eligible to use Form S-3 for the
offering of the Shares.
     (c) The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the Closing Date, and any amendment to the
Registration Statement filed after the date hereof will conform in all material
respects when filed, to the requirements of the Securities Act and the Rules and
Regulations. The Preliminary Prospectus conformed, and the Prospectus will
conform, in all material respects when filed with the Commission pursuant to
Rule 424(b) and on the Closing Date to the requirements of the Securities Act
and the Rules and Regulations. The documents incorporated by reference in any
Preliminary Prospectus or the Prospectus conformed, when filed with the
Commission, in all material respects to the requirements of the Exchange Act or
the Securities Act, as applicable, and the rules and regulations of the
Commission thereunder.
     (d) The Registration Statement did not, as of the Effective Date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Company through the Placement Agents
by or on behalf of any Placement Agent specifically for inclusion therein, which
information is specified in Section 7(e).
     (e) The Prospectus will not, as of its date and on the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Prospectus in reliance upon and in conformity with
written information furnished to the Company through the Placement Agents by or
on behalf of any Placement Agent specifically for inclusion therein, which
information is specified in Section 7(e).
     (f) The documents incorporated by reference in any Preliminary Prospectus
or the Prospectus did not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (g) The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the

3



--------------------------------------------------------------------------------



 



circumstances under which they were made, not misleading, except that the price
of the Shares and disclosures directly relating thereto will be included on the
cover page of the Prospectus; provided that no representation or warranty is
made as to information contained in or omitted from the Pricing Disclosure
Package in reliance upon and in conformity with written information furnished to
the Company through the Placement Agents by or on behalf of any Placement Agent
specifically for inclusion therein, which information is specified in
Section 7(e).
     (h) Each Issuer Free Writing Prospectus (including, without limitation, any
road show that is a free writing prospectus under Rule 433), when considered
together with the Pricing Disclosure Package as of the Applicable Time, did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that the price of the Shares and disclosures directly relating thereto
will be included on the cover page of the Prospectus; provided that no
representation or warranty is made as to information contained in or omitted
from such Issuer Free Writing Prospectus in reliance upon and in conformity with
written information furnished to the Company through the Placement Agents by or
on behalf of any Placement Agent specifically for inclusion therein, which
information is specified in Section 7(e).
     (i) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and the Company has complied with all
prospectus delivery and any filing requirements applicable to such Issuer Free
Writing Prospectus pursuant to the Rules and Regulations. The Company has not
made any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus without the prior written consent of the Placement Agent. The
Company has retained in accordance with the Rules and Regulations all Issuer
Free Writing Prospectuses that were not required to be filed pursuant to the
Rules and Regulations.
     (j) The Company has been duly organized, is validly existing and in good
standing as a corporation or other business entity under the laws of its
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except where the failure to be so qualified or in
good standing could not, in the aggregate, reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), results of
operations, stockholders’ equity, properties, business or prospects of the
Company (a “Material Adverse Effect”); the Company has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged. The Company does not own or control, directly or indirectly, any
corporation, association or other entity.
     (k) The Company has an authorized capitalization as set forth in each of
the most recent Preliminary Prospectus and the Prospectus, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued, are fully paid

4



--------------------------------------------------------------------------------



 



and non-assessable, conform to the description thereof contained in each of the
most recent Preliminary Prospectus and the Prospectus and were issued in
compliance with federal and state securities laws and not in violation of any
preemptive right, resale right, right of first refusal or similar right. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued, conform to the description thereof contained in each of the
most recent Preliminary Prospectus and the Prospectus and were issued in
compliance with federal and state securities laws.
     (l) The Shares to be issued and sold by the Company have been duly
authorized and, upon payment and delivery, will be validly issued, fully paid
and non-assessable, will conform to the description thereof contained in each of
the most recent Preliminary Prospectus and the Prospectus, will be issued in
compliance with federal and state securities laws and will be free of statutory
and contractual preemptive rights, rights of first refusal and similar rights.
     (m) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.
     (n) The execution, delivery and performance of this Agreement by the
Company, the consummation of the transactions contemplated hereby and the
application of the proceeds from the sale of the Shares as described under “Use
of Proceeds” in each of the most recent Preliminary Prospectus and the
Prospectus will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject, except for any
conflict, breach or violation that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) result in any
violation of the provisions of the charter or by-laws (or similar organizational
documents) of the Company; or (iii) result in any violation of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its properties or assets.
     (o) No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Company or any of their properties or assets is required for the
execution, delivery and performance of this Agreement by the Company, the
consummation of the transactions contemplated hereby, the application of the
proceeds from the sale of the Shares as described under “Use of Proceeds” in
each of the most recent Preliminary Prospectus and the Prospectus, except for
the registration of the Shares under the Securities Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under the Exchange Act and applicable state securities laws in connection with
the purchase and sale of the Shares.

5



--------------------------------------------------------------------------------



 



     (p) There are no contracts, agreements or understandings between the
Company and any person granting such person the right (other than rights which
have been waived in writing in connection with the transactions contemplated by
this Agreement or otherwise satisfied) to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.
     (q) The Company has not sold or issued any securities that would be
integrated with the offering of the Shares contemplated by this Agreement
pursuant to the Securities Act, the Rules and Regulations or the interpretations
thereof by the Commission.
     (r) The Company has not sustained, since the date of the latest audited
financial statements included or incorporated by reference in the most recent
Preliminary Prospectus, any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, and since
such date, there has not been any change in the capital stock or long-term debt
of the Company or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, stockholders’ equity, properties, management, business or
prospects of the Company, in each case except as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (s) Since the date as of which information is given in the most recent
Preliminary Prospectus, the Company has not (i) incurred any liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (ii) entered into any material
transaction not in the ordinary course of business or (iii) declared or paid any
dividend on its capital stock.
     (t) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the most recent
Preliminary Prospectus comply as to form in all material respects with the
requirements of Regulation S-X under the Securities Act and present fairly the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved.
     (u) J.H. Cohn, LLP, who have certified certain financial statements of the
Company, whose report appears in the most recent Preliminary Prospectus or is
incorporated by reference therein and who have delivered the initial letter
referred to in Section 6(k) hereof, are an independent registered public
accounting firm as required by the Securities Act and the Rules and Regulations.

6



--------------------------------------------------------------------------------



 



     (v) The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it, in
each case free and clear of all liens, encumbrances and defects, except such as
are described in the most recent Preliminary Prospectus or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company; and
all assets held under lease by the Company are held by it under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made and proposed to be made of such assets by the
Company.
     (w) The Company carries, or is covered by, insurance from insurers of
recognized financial responsibility in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its respective
properties and as is customary for companies engaged in a similar business in a
similar industry. All policies of insurance of the Company are in full force and
effect; the Company is in compliance with the terms of such policies in all
material respects; and the Company has not received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance; there are
no claims by the Company under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and the Company does not have any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that could not reasonably be expected to have
a Material Adverse Effect.
     (x) The statistical and market-related data included under the captions
“Summary” and “Business” in the most recent Preliminary Prospectus and the
financial statements of the Company included or incorporated by reference in the
most recent Preliminary Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate in all material respects.
     (y) The Company is not, and as of the Closing Date and, after giving effect
to the offer and sale of the Shares and the application of the proceeds
therefrom as described under “Use of Proceeds” in the most recent Preliminary
Prospectus and the Prospectus, will not be, (i) an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the rules and regulations of the Commission
thereunder or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).
     (z) Except as described in the most recent Preliminary Prospectus, there
are no legal or governmental proceedings pending to which the Company is a party
or of which any property or assets of the Company is the subject that could, in
the aggregate, reasonably be expected to have a Material Adverse Effect or
could, in the aggregate, reasonably be expected to have a material adverse
effect on the performance of this Agreement or the consummation of the
transactions contemplated hereby; and to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.

7



--------------------------------------------------------------------------------



 



     (aa) There are no legal or governmental proceedings or contracts or other
documents of a character required to be described in the Registration Statement
or the most recent Preliminary Prospectus or, in the case of documents, to be
filed as exhibits to the Registration Statement, that are not described and
filed as required. The Company has no knowledge that any other party to any such
contract, agreement or arrangement has any intention not to render full
performance as contemplated by the terms thereof; and that statements made in
the most recent Preliminary Prospectus under the caption “Business—License
Agreements,” “Business—Government Regulation” and “Description of Capital
Stock,” insofar as they purport to constitute summaries of the terms of
statutes, rules or regulations, legal or governmental proceedings or contracts
and other documents, constitute accurate summaries of the terms of such
statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.
     (bb) Except as described in the most recent Preliminary Prospectus, no
relationship, direct or indirect, exists between or among the Company, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company, on the other hand, that is required to be described in the most
recent Preliminary Prospectus or the Prospectus which is not so described.
     (cc) No labor disturbance by the employees of the Company exists or, to the
knowledge of the Company, is imminent that could reasonably be expected to have
a Material Adverse Effect.
     (dd) (i) Each “employee benefit plan” (within the meaning of Section 3(3)
of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance in all
material respects with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) with respect
to each Plan subject to Title IV of ERISA (a) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur, (b) no “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) and
(d) neither the Company nor any member of its Controlled Group has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.
     (ee) The Company has filed all federal, state, local and foreign income and
franchise tax returns required to be filed through the date hereof, subject to
permitted

8



--------------------------------------------------------------------------------



 



extensions, and have paid all taxes due thereon, and no tax deficiency has been
determined adversely to the Company, nor does the Company have any knowledge of
any tax deficiencies that could, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     (ff) The Company (i) is not in violation of its charter or by-laws (or
similar organizational documents), (ii) is not in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, license or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its properties or assets is subject or (iii) is not in violation
of any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over it or its property or assets or has
failed to obtain any license, permit, certificate, franchise or other
governmental authorization or permit necessary to the ownership of its property
or to the conduct of its business, except in the case of clauses (ii) and (iii),
to the extent any such conflict, breach, violation or default could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (gg) The Company (i) makes and keeps accurate books and records and
(ii) maintains and has maintained effective internal control over financial
reporting as defined in Rule 13a-15 under the Exchange Act and a system of
internal accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorization, (B) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (C) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization and
(D) the recorded accountability for the Company’s assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (hh) (i) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Company in the reports it will file
or submit under the Exchange Act is accumulated and communicated to management
of the Company, including its principal executive officer and principal
financial officer, as appropriate, to allow timely decisions regarding required
disclosure to be made and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.
     (ii) Since the date of the most recent balance sheet of the Company
reviewed or audited by J.H. Cohn, LLP and the audit committee of the board of
directors of the Company, (i) the Company has not been advised of (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Company to record, process, summarize
and report financial data, or any material weaknesses in internal controls and
(B) any fraud, whether or not material, that involves

9



--------------------------------------------------------------------------------



 



management or other employees who have a significant role in the internal
controls of the Company, and (ii) since that date, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.
     (jj) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
the provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
     (kk) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Critical Accounting Policies” in
the Company’s most recent Annual Report on Form 10-K and Quarterly Report on
Form 10-Q accurately and fully describes (A) the accounting policies that the
Company believes are the most important in the portrayal of the Company’s
financial condition and results of operations and that require management’s most
difficult, subjective or complex judgments (“Critical Accounting Policies”);
(B) the judgments and uncertainties affecting the application of Critical
Accounting Policies; and (C) the likelihood that materially different amounts
would be reported under different conditions or using different assumptions and
an explanation thereof.
     (ll) Except as disclosed in the most recent Preliminary Prospectus, the
Company has such certificates, permits, licenses and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own its properties and to conduct its business
in the manner described in the most recent Preliminary Prospectus (including
without limitation all such certificates, authorizations and permits required by
the United States Food and Drug Administration (the “FDA”) or any other similar
federal, state or foreign agencies or bodies); the Company has fulfilled and
performed all of its obligations with respect to the Permits, and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or would result in any other impairment of the rights of
the holder of any such Permits, except as disclosed in or contemplated by the
most recent Preliminary Prospectus, except for any of the foregoing that would
not reasonably be expected to have a Material Adverse Effect.
     (mm) The preclinical and clinical trials conducted by or on behalf of the
Company that are described in the most recent Preliminary Prospectus were and,
if still pending, are to the extent required by law being, conducted in
compliance with all applicable current Good Laboratory Practices, Good Clinical
Practices and local, state and federal laws, rules and regulations in all
material respects. The descriptions of the results of such studies and trials
contained in the most recent Preliminary Prospectus are accurate and complete in
all material respects. The Company is not aware of any studies, tests or trials,
the results of which reasonably call into question the studies, tests or
clinical trials described or referred to in the most recent Preliminary
Prospectus when viewed in the context in which such results are described and
the clinical state of development. The Company has not received any notices or
correspondence from the FDA or other governmental agency requiring the
termination, suspension or material

10



--------------------------------------------------------------------------------



 



modification of any clinical trials conducted by, or on behalf, of the Company
or in which the Company has participated.
     (nn) The Company owns or possesses adequate rights to all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights and licenses necessary for
the conduct of its business as described in the most recent Preliminary
Prospectus or presently utilized by it and has no reason to believe that the
conduct of its business as described in the most recent Preliminary Prospectus
infringes or will conflict with, and has not received any notice of infringement
or any claim of conflict with, any such rights of others.
     (oo) The Company has duly and properly filed or caused to be filed with the
United States Patent and Trademark Office (the “PTO”) and applicable foreign and
international patent authorities all patent applications owned by the Company
(the “Company Patent Applications”). To the knowledge of the Company, the
Company has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation in the
Company Patent Applications. The Company is not aware of any information
material to a determination of patentability regarding the Company Patent
Applications not called to the attention of the PTO or similar foreign
authority. The Company is not aware of any information not called to the
attention of the PTO or similar foreign authority that would preclude the grant
of a patent for the Company Patent Applications. The Company has no knowledge of
any information that would preclude the Company from having clear title to the
Company Patent Applications.
     (pp) Except as described in the most recent Preliminary Prospectus,
(A) there are no proceedings that are pending, or known to be contemplated,
against the Company under any laws, regulations, ordinances, rules, orders,
judgments, decrees, permits or other legal requirements of any governmental
authority, including without limitation any international, national, state,
provincial, regional, or local authority, relating to the protection of human
health or safety, the environment, or natural resources, or to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”) in
which a governmental authority is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (B) the Company is not aware of any issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company, and (C) the Company does not anticipate material capital expenditures
relating to Environmental Laws.
     (qq) The Company is not in violation of and has not received notice of any
violation with respect to any federal or state law relating to discrimination in
the hiring, promotion or pay of employees, nor any applicable federal or state
wage and hour laws, nor any state law precluding the denial of credit due to the
neighborhood in which a property is situated, the violation of any of which
could reasonably be expected to have a Material Adverse Affect.

11



--------------------------------------------------------------------------------



 



     (rr) Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (ss) The operations of the Company are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened, except, in each case, as would not reasonably be expected
to have a Material Adverse Effect.
     (tt) Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
     (uu) The Company has not distributed and, prior to the later to occur of
the Closing Date and completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus, or any Issuer Free
Writing Prospectus to which the Placement Agent have consented in accordance
with Section 1(i) or Section 4(a)(vi).
     (vv) The Company has not taken and will not take, directly or indirectly,
any action designed to or that has constituted or that could reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the shares of
the Shares.
     (ww) The Shares has been approved for listing, subject to official notice
of issuance, in The NASDAQ National Market.
          Any certificate signed by any officer of the Company and delivered to
the Placement Agent or counsel for the Placement Agent in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Placement Agent.

12



--------------------------------------------------------------------------------



 



          2. Placement of the Shares by the Placement Agents. On the basis of
the representations and warranties and agreements of the Company contained in,
and subject to the terms and conditions of, this Agreement, the Placement Agents
agree to act as the Company’s exclusive placement agents in connection with the
issuance and sale, on a best efforts basis, by the Company of the Shares to the
Investors. Upon the occurrence of the Closing (as hereinafter defined), the
Company shall pay to the Representative on behalf of the Placement Agents 6.0%
of the proceeds received by the Company from the sale of the Shares to all
Investors (the “Placement Agent Fee”), provided, however, that no Placement
Agent Fee shall be paid with respect to any of the Shares sold to any officer or
director of the Company or any affiliate of an officer or director of the
Company.
          3. Delivery of and Payment for the Shares. Concurrently with the
execution and delivery of this Agreement, the Company, the Representative, and
JPMorgan Chase Bank, as escrow agent (the "Escrow Agent”), shall enter into an
Escrow Agreement substantially in the form of Exhibit A attached hereto (the
“Escrow Agreement”), pursuant to which an escrow account will be established, at
the Company’s expense, for the benefit of the Company and the Investors (the
“Escrow Account”). Prior to the Closing Date (as hereinafter defined), each of
the Investors will deposit in the Escrow Account an amount equal to the price
per Share as shown on the cover page of the Prospectus multiplied by the number
of Shares to be purchased by such Investor (such amounts in the aggregate are
herein referred to as the “Escrow Funds”). At 9:00 a.m., New York City time, on
May 19, 2006 or at such other time on such other date as may be agreed upon by
the Company and the Placement Agent (such date is hereinafter referred to as the
“Closing Date”), the Escrow Agent will disburse the Escrow Funds from the Escrow
Account to the Company, the Placement Agent and the Escrow Agent as provided in
the Escrow Agreement, and the Company shall deliver the Shares to the Investors,
which delivery may be made through the facilities of The Depository Trust
Company. The closing of the sale of the Shares to the Investors (the “Closing”)
shall take place at the offices of Maslon Edelman Borman & Brand, LLP. All
actions taken at the Closing shall be deemed to have occurred simultaneously.
     Certificates evidencing the Shares shall be in definitive form and shall be
registered in such names and in such denominations as the Placement Agent shall
request by written notice to the Company and the Company shall deliver the
Shares to the Investors on the Closing Date, which delivery may be made through
the facilities of the Depository Trust Company.
          4. Further Agreements of the Company and the Placement Agents. (a) The
Company agrees:
     (i) To prepare the Prospectus in a form approved by the Placement Agents
and to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement; to make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to the Closing Date except as provided herein; to advise the Placement
Agents, promptly after it receives notice thereof, of the time when any
amendment or supplement to the Registration Statement or the Prospectus has been
filed and to furnish the Placement Agents with copies thereof; to advise the
Placement Agents, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of the Prospectus or any Issuer Free Writing Prospectus, of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, of
the initiation or threatening of any

13



--------------------------------------------------------------------------------



 



proceeding or examination for any such purpose or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus or for additional information;
and, in the event of the issuance of any stop order or of any order preventing
or suspending the use of the Prospectus or any Issuer Free Writing Prospectus or
suspending any such qualification, to use promptly its best efforts to obtain
its withdrawal;
     (ii) To furnish promptly to the Representative and to counsel for the
Representative a signed copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith;
     (iii) To deliver promptly to the Placement Agents such number of the
following documents as the Placement Agents shall reasonably request:
(A) conformed copies of the Registration Statement as originally filed with the
Commission and each amendment thereto (in each case excluding exhibits other
than this Agreement and the computation of per share earnings), (B) each
Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus, (C) each Issuer Free Writing Prospectus and (D) any document
incorporated by reference in any Preliminary Prospectus or the Prospectus; and,
if the delivery of a prospectus is required at any time after the date hereof in
connection with the offering or sale of the Shares or any other securities
relating thereto and if at such time any events shall have occurred as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary to amend or supplement the Prospectus
in order to comply with the Securities Act, to notify the Placement Agents and,
to file such document and to prepare and furnish without charge to the Placement
Agents as many copies as the Placement Agents may from time to time reasonably
request of an amended or supplemented Prospectus that will correct such
statement or omission or effect such compliance;
     (iv) To file promptly with the Commission any amendment or supplement to
the Registration Statement or the Prospectus that may, in the judgment of the
Company or the Placement Agents, be required by the Securities Act or requested
by the Commission;
     (v) Prior to filing with the Commission any amendment or supplement to the
Registration Statement or the Prospectus, any document incorporated by reference
in the Prospectus or any amendment to any document incorporated by reference in
the Prospectus, to furnish a copy thereof to the Placement Agents and counsel
for the Representative and obtain the consent of the Placement Agent to the
filing;
     (vi) Not to make any offer relating to the Shares that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Representative.

14



--------------------------------------------------------------------------------



 



     (vii) To retain in accordance with the Rules and Regulations all Issuer
Free Writing Prospectuses not required to be filed pursuant to the Rules and
Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the most recent Preliminary Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or, if for any other
reason it shall be necessary to amend or supplement any Issuer Free Writing
Prospectus, to notify the Placement Agents and, upon their request, to file such
document and to prepare and furnish without charge to the Placement Agents as
many copies as the Placement Agents may from time to time reasonably request of
an amended or supplemented Issuer Free Writing Prospectus that will correct such
conflict, statement or omission or effect such compliance;
     (viii) As soon as practicable after the Effective Date (it being understood
that the Company shall have until at least 400 or, if the fourth quarter
following the fiscal quarter that includes the Effective Date is the last fiscal
quarter of the Company’s fiscal year, 425 days after the end of the Company’s
current fiscal quarter), to make generally available to the Company’s security
holders and to deliver to the Placement Agents an earnings statement of the
Company (which need not be audited) complying with Section 11(a) of the
Securities Act and the Rules and Regulations (including, at the option of the
Company, Rule 158);
     (ix) Promptly from time to time to take such action as the Placement Agents
may reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Placement Agents may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Shares; provided that in connection therewith the Company
shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject;
     (x) For a period commencing on the date hereof and ending on the 90th day
after the date of the Prospectus (the “Lock-Up Period”), not to, directly or
indirectly, (1) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any shares
of Common Stock or securities convertible into or exchangeable for Common Stock
(other than the Shares and shares issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans existing on
the date hereof or pursuant to currently outstanding options, warrants or
rights, and other than shares the Company may become obligated to issue to Inex
Pharmaceuticals Corporation (“Inex”) pursuant to the terms of the Registration
Rights Agreement between the Company and Inex dated May 6, 2006), or sell or
grant options, rights or warrants with respect to any shares of Common Stock or
securities convertible into or exchangeable for Common Stock (other than the
grant of options pursuant to

15



--------------------------------------------------------------------------------



 



option plans existing on the date hereof), (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such shares of Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or other securities, in cash or otherwise,
(3) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock or any other securities of the
Company (other than any registration statement on Form S-8, and other than the
filing of a registration statement for the resale of 1,118,568 shares of Common
Stock issued to Inex as of May 6, 2006 pursuant to the terms of the Registration
Rights Agreement between the Company and Inex dated May 6, 2006) or (4) publicly
disclose the intention to do any of the foregoing, for a period commencing on
the date hereof and ending on the expiration of the Lock Up Period and to cause
each officer, director and stockholder of the Company set forth on Schedule 2
hereto to furnish to the Representative, prior to the Closing Date, a letter or
letters, substantially in the form of Exhibit B hereto (the “Lock-Up
Agreements”); notwithstanding the foregoing, if (1) during the last 17 days of
the Lock-Up Period, the Company issues an earnings release or material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, then
the restrictions imposed by this Section 6 shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the announcement of the material news or the occurrence of the
material event, unless Lehman Brothers Inc. waives such extension in writing.
The Company hereby further agrees that, prior to engaging in any transaction or
taking any other action that is subject to the terms of this Section 4(x) during
the period from the date of this Lock-Up Letter Agreement to and including the
34th day following the expiration of the Lock-Up Period, it will give notice
thereof to Lehman Brothers Inc. and will not consummate such transaction or take
any such action unless it has received written confirmation from Lehman Brothers
Inc. that the Lock-Up Period (as such may have been extended pursuant to this
paragraph) has expired; and
     (xi) To apply the net proceeds from the sale of the Shares being sold by
the Company as set forth in the Prospectus.
            (b) Each Placement Agent agrees that it shall not include any
“issuer information” (as defined in Rule 433) in any “free writing prospectus”
(as defined in Rule 405) used or referred to by such Placement Agent without the
prior written consent of the Company (any such issuer information with respect
to whose use the Company has given its written consent, “Permitted Issuer
Information”); provided that (i) no such consent shall be required with respect
to any such issuer information contained in any document filed by the Company
with the Commission prior to the use of such free writing prospectus and (ii)
“issuer information,” as used in this Section 4(b), shall not be deemed to
include information prepared by or on behalf of a Placement Agent on the basis
of or derived from issuer information.
          5. Expenses. The Company agrees, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all costs, expenses, fees and taxes

16



--------------------------------------------------------------------------------



 



incident to and in connection with (a) the authorization, issuance, sale and
delivery of the Shares and any stamp duties or other taxes payable in that
connection, and the preparation and printing of certificates for the Shares;
(b) the preparation, printing and filing under the Securities Act of the
Registration Statement (including any exhibits thereto), any Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and any amendment
or supplement thereto; (c) the distribution of the Registration Statement
(including any exhibits thereto), any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus and any amendment or supplement thereto, or
any document incorporated by reference therein, all as provided in this
Agreement; (d) the production and distribution of this Agreement, any
supplemental agreement among Placement Agents, and any other related documents
in connection with the offering, purchase, sale and delivery of the Shares;
(e) any required review by the National Association of Securities Dealers, Inc.
(the “NASD”) of the terms of sale of the Shares (including related fees and
expenses of counsel to the Placement Agent); (f) the listing of the Shares on
The NASDAQ National Market; (g) the qualification of the Shares under the
securities laws of the several jurisdictions as provided in Section 4(a)(ix) and
the preparation, printing and distribution of a Blue Sky Memorandum (including
related fees and expenses of counsel to the Representative); (h) the investor
presentations on any “road show” undertaken in connection with the marketing of
the Shares, including, without limitation, expenses associated with any
electronic roadshow, travel and lodging expenses of the representatives and
officers of the Company and the cost of any aircraft chartered in connection
with the road show; (i) the reasonable expenses of the Representative (including
reasonable fees and expenses of counsel to the Representative in an amount not
to exceed $75,000) incurred in connection with its acting as a Placement Agent
hereunder; and (j) all other costs and expenses incident to the performance of
the obligations of the Company under this Agreement.
          6. Conditions of Placement Agents’ Obligations. The respective
obligations of the Placement Agents hereunder are subject to the accuracy, when
made and on the Closing Date, of the representations and warranties of the
Company contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
            (a) The Prospectus shall have been timely filed with the Commission
in accordance with Section 4(a)(i); the Company shall have complied with all
filing requirements applicable to any Issuer Free Writing Prospectus used or
referred to after the date hereof; no stop order suspending the effectiveness of
the Registration Statement or preventing or suspending the use of the Prospectus
or any Issuer Free Writing Prospectus shall have been issued and no proceeding
or examination for such purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with.
            (b) The Placement Agents shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement, the
Prospectus or the Pricing Disclosure Package, or any amendment or supplement
thereto, contains an untrue statement of a fact which, in the opinion of Cooley
Godward LLP, counsel for the Representative, is material or omits to state a
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

17



--------------------------------------------------------------------------------



 



            (c) All corporate proceedings and other legal matters incident to
the authorization, form and validity of this Agreement, the Shares, the
Registration Statement, the Prospectus and any Issuer Free Writing Prospectus,
and all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Representative, and the Company shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.
            (d) Maslon Edelman Borman & Brand, LLP shall have furnished to the
Placement Agents its written opinion, as counsel to the Company, addressed to
the Placement Agents and dated the Closing Date, in form and substance
reasonably satisfactory to the Representative, substantially in the form
attached hereto as Exhibit C.
            (e) Carter Ledyard & Milburn LLP shall have furnished to the
Placement Agents its written opinion, as counsel to the Company, addressed to
the Placement Agents and dated the Closing Date, in form and substance
reasonably satisfactory to the Representative, substantially in the form
attached hereto a Exhibit D.
            (f) Jones, Day, shall have furnished to the Placement Agents their
written opinion, as counsel to the Company, addressed to the Placement Agents
and dated the Closing Date, in form and substance reasonably satisfactory to the
Representative, substantially in the form attached hereto as Exhibit E-1.
            (g) SEED IP shall have furnished to the Placement Agents their
written opinion, as counsel to the Company, addressed to the Placement Agents
and dated the Closing Date, in form and substance reasonably satisfactory to the
Representative, substantially in the form attached hereto as Exhibit E-2.
            (h) Lahive & Cockfield shall have furnished to the Placement Agents
their written opinion, as counsel to the Company, addressed to the Placement
Agents and dated the Closing Date, in form and substance reasonably satisfactory
to the Representative, substantially in the form attached hereto as Exhibit E-3.
            (i) The Placement Agents shall have received from Cooley Godward
LLP, counsel for the Representative, such opinion or opinions, dated the Closing
Date, with respect to the issuance and sale of the Shares, the Registration
Statement, the Prospectus and the Pricing Disclosure Package and other related
matters as the Representative may reasonably require, and the Company shall have
furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.
            (j) At the time of execution of this Agreement, the Placement Agents
shall have received from J.H. Cohn, LLP a letter, in form and substance
satisfactory to the Representative, addressed to the Placement Agents and dated
the date hereof (i) confirming that they are a registered independent public
accounting firm within the meaning of the Securities Act and are in compliance
with the applicable requirements relating to the qualification of accountants
under Rule 2-01 of Regulation S-X of the

18



--------------------------------------------------------------------------------



 



Commission, and (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the most recent Preliminary
Prospectus, as of a date not more than three days prior to the date hereof), the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
Placement Agents in connection with registered public offerings.
            (k) With respect to the letter of J.H. Cohn, LLP referred to in the
preceding paragraph and delivered to the Placement Agents concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Placement Agents a letter (the “bring-down letter”) of such
accountants, addressed to the Placement Agents and dated the Closing Date
(i) confirming that they are a registered independent public accounting firm
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the date of
the bring-down letter (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Prospectus, as of a date not more than three days
prior to the date of the bring-down letter), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter and (iii) confirming in all material respects the conclusions
and findings set forth in the initial letter.
            (l) The Company shall have furnished to the Placement Agents a
certificate, dated the Closing Date, of its Chief Executive Officer and its
Chief Financial Officer stating that:
     (i) The representations, warranties and agreements of the Company in
Section 1 are true and correct on and as of the Closing Date, and the Company
has complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date;
     (ii) No stop order suspending the effectiveness of the Registration
Statement has been issued; and no proceedings or examination for that purpose
have been instituted or, to the knowledge of such officers, threatened; and
     (iii) They have carefully examined the Registration Statement, the
Prospectus and the Pricing Disclosure Package, and, in their opinion, (A)
(1) the Registration Statement, as of the Effective Date, (2) the Prospectus, as
of its date and on the applicable Closing Date, or (3) the Pricing Disclosure
Package, as of the Applicable Time, did not and do not contain any untrue
statement of a material fact and did not and do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(except in the case of the Registration Statement, in the light of the
circumstances under which they were made) not misleading, except, in the case of
the Pricing Disclosure Package, that the price of the Shares and disclosures
directly relating thereto are included on the cover page of the Prospectus, and
(B) since the Effective Date, no event has occurred that should have been set
forth in a supplement or amendment to the

19



--------------------------------------------------------------------------------



 



Registration Statement, the Prospectus or any Issuer Free Writing Prospectus
that has not been so set forth;
            (m) Except as described in the most recent Preliminary Prospectus,
(i) the Company shall not have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the most recent
Preliminary Prospectus, any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree or (ii) since
such date there shall not have been any change in the capital stock or long-term
debt of the Company or any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), results of
operations, stockholders’ equity, properties, management, business or prospects
of the Company, the effect of which, in any such case described in clause (i) or
(ii), is, in the judgment of the Representative, so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares being delivered on the Closing Date on the terms and in
the manner contemplated in the Prospectus.
            (n) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange or the American Stock Exchange or in
the over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities, (iii) the
United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Representative, impracticable or inadvisable to
proceed with the public offering or delivery of the Shares being delivered on
the Closing Date on the terms and in the manner contemplated in the Prospectus.
            (o) The NASDAQ National Market, Inc. shall have approved the Shares
for listing, subject only to official notice of issuance.
            (p) The Lock-Up Agreements between the Placement Agents and the
officers, directors and stockholders of the Company set forth on Schedule 2,
delivered to the Representative on or before the date of this Agreement, shall
be in full force and effect on the Closing Date.

20



--------------------------------------------------------------------------------



 



               All opinions, letters, evidence and certificates mentioned above
or elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Representative.
          7. Indemnification and Contribution.
     (a) The Company shall indemnify and hold harmless each Placement Agent, its
directors, officers and employees and each person, if any, who controls such
Placement Agent within the meaning of Section 15 of the Securities Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Shares), to which such
Placement Agent, director, officer, employee or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained in (A) any
Preliminary Prospectus, the Registration Statement, the Prospectus or in any
amendment or supplement thereto, (B) any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or (C) any Permitted Issuer Information used
or referred to in any “free writing prospectus” (as defined in Rule 405) used or
referred to by the Placement Agent, or (D) any Blue Sky application or other
document prepared or executed by the Company (or based upon any written
information furnished by the Company for use therein) specifically for the
purpose of qualifying any or all of the Shares under the securities laws of any
state or other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”), (ii) the omission or alleged
omission to state in any Preliminary Prospectus, the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto or in any Permitted Issuer Information, or any Blue Sky Application, any
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any act or failure to act or any alleged act or
failure to act by any Placement Agent in connection with, or relating in any
manner to, the Shares or the offering contemplated hereby, and which is included
as part of or referred to in any loss, claim, damage, liability or action
arising out of or based upon matters covered by clause (i) or (ii) above
(provided that the Company shall not be liable under this clause (iii) to the
extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by such Placement Agent through its gross negligence or willful misconduct), and
shall reimburse each Placement Agent and each such director, officer, employee
or controlling person promptly upon demand for any legal or other expenses
reasonably incurred by that Placement Agent, director, officer, employee or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any such amendment or supplement thereto or in any Permitted Issuer
Information, or any Blue Sky Application, in reliance upon and in

21



--------------------------------------------------------------------------------



 



conformity with written information concerning such Underwriter furnished to the
Company through the Placement Agents by or on behalf of any Placement Agent
specifically for inclusion therein, which information consists solely of the
information specified in Section 7(e). The foregoing indemnity agreement is in
addition to any liability which the Company may otherwise have to any Placement
Agent or to any director, officer, employee or controlling person of that
Placement Agent.
            (b) Each Placement Agent, severally and not jointly, shall indemnify
and hold harmless the Company, its directors, officers and employees, and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company or any such
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Blue Sky Application, or (ii) the
omission or alleged omission to state in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Blue Sky Application, any material
fact required to be stated therein or necessary to make the statements therein
not misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Placement Agent
furnished to the Company through a Placement Agent by or on behalf of that
Placement Agent specifically for inclusion therein, which information is limited
to the information set forth in Section 7(e). The foregoing indemnity agreement
is in addition to any liability that any Placement Agent may otherwise have to
the Company or any such director, officer, employee or controlling person.
            (c) Promptly after receipt by an indemnified party under this
Section 7 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 7 except to the extent it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to an indemnified party otherwise than under this Section 7.
If any such claim or action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than

22



--------------------------------------------------------------------------------



 



reasonable costs of investigation; provided, however, that a Placement Agent
shall have the right to employ counsel to represent such Placement Agent if
(i) the Company and the Placement Agent shall have so mutually agreed; (ii) the
Company has failed within a reasonable time to retain counsel reasonably
satisfactory to the Placement Agent; (iii) the Placement Agent and their
respective directors, officers, employees and controlling persons shall have
reasonably concluded that there may be legal defenses available to them that are
different from or in addition to those available to the Company; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Placement Agent or their respective directors, officers, employees or
controlling persons, on the one hand, and the Company, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the Company; provided, however, that the Company shall not be liable for the
expenses of more than one such separate counsel (in addition to local counsel)
representing the indemnified parties that are subject to such action. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include any findings of fact or admissions of
fault or culpability as to the indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment for the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.
            (d) If the indemnification provided for in this Section 7 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 7(a) or 7(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Placement Agents, on the
other, from the offering of the Shares or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and the
Placement Agents, on the other, with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company, on the one hand, and the Placement Agents, on the
other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Shares purchased
under this Agreement (before deducting expenses)

23



--------------------------------------------------------------------------------



 



received by the Company, as set forth in the table on the cover page of the
Prospectus, on the one hand, and the total underwriting discounts and
commissions received by the Placement Agents with respect to the shares of the
Shares purchased under this Agreement, as set forth in the table on the cover
page of the Prospectus, on the other hand. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Placement Agents, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Placement
Agents agree that it would not be just and equitable if contributions pursuant
to this Section 7(d) were to be determined by pro rata allocation (even if the
Placement Agents were treated as one entity for such purpose) or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 7(d) shall be deemed to include, for
purposes of this Section 7(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7(d), no
Placement Agent shall be required to contribute any amount in excess of the
amount by which the net proceeds from the sale of the Shares underwritten by it
exceeds the amount of any damages that such Placement Agent has otherwise paid
or become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agents’ obligations to contribute as provided
in this Section 7(d) are several in proportion to their respective underwriting
obligations and not joint.
            (e) The Placement Agents severally confirm and the Company
acknowledges and agrees that the paragraph relating to placement agents’ fee and
reimbursement of expenses to the Representative appearing under the caption
“Plan of Distribution” in, the Prospectus are correct and constitute the only
information concerning such Placement Agents furnished in writing to the Company
by or on behalf of the Placement Agents specifically for inclusion in any
Preliminary Prospectus, the Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto.
          8. Termination. The obligations of the Placement Agents hereunder may
be terminated by the Representative by notice given to and received by the
Company prior to delivery of and payment for the Shares if, prior to that time,
any of the events described in Sections 6(j) or 6(k) shall have occurred or if
the Placement Agent shall decline to purchase the Shares for any reason
permitted under this Agreement.
          9. Research Analyst Independence. The Company acknowledges that the
Placement Agents’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Placement Agent’s
research analysts may hold views and make statements or investment

24



--------------------------------------------------------------------------------



 



recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any conflict of interest that may arise from the fact that
the views expressed by their independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Placement Agent’s investment banking
divisions. The Company acknowledges that each of the Placement Agents is a full
service securities firm and as such from time to time, subject to applicable
securities laws, rules and regulations, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the Company; provided, however, that nothing in this
Section 9 shall relieve the Placement Agent of any responsibility or liability
they may otherwise bear in connection with activities in violation of applicable
securities laws, rules and regulations.
          10. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, sale of the Shares or any other services the
Placement Agents may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Placement
Agents: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and the Placement Agents, on the other, exists;
(ii) the Placement Agents are not acting as advisors, expert or otherwise, to
the Company, including, without limitation, with respect to the determination of
the public offering price of the Shares, and such relationship between the
Company, on the one hand, and the Placement Agents, on the other, is entirely
and solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Placement Agents may have to the Company shall be limited
to those duties and obligations specifically stated herein; and (iv) the
Placement Agents and their respective affiliates may have interests that differ
from those of the Company. The Company hereby waives any claims that the Company
may have against the Placement Agents with respect to any breach of fiduciary
duty in connection with the sale of the Shares.
          11. Notices, Etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
     (a) if to the Placement Agents, shall be delivered or sent by mail or
facsimile transmission to Lehman Brothers Inc., 745 Seventh Avenue, New York,
New York 10019, Attention: Syndicate Registration (Fax: 646-834-8133), with a
copy, in the case of any notice pursuant to Section 7(c), to the Director of
Litigation, Office of the General Counsel, Lehman Brothers Inc., 399 Park
Avenue, 10th Floor, New York, New York 10022 (Fax: 212-520-0421); and
     (b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to the address of the Company set forth in the Registration
Statement, Attention: John P. Iparraguirre (Fax: 650-588-2787).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Placement
Agent by Lehman Brothers Inc.

25



--------------------------------------------------------------------------------



 



          12. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Placement Agents, the Company
and their respective successors. This Agreement and the terms and provisions
hereof are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Company contained
in this Agreement shall also be deemed to be for the benefit of the directors,
officers and employees of the Placement Agents and each person or persons, if
any, who control the Placement Agents within the meaning of Section 15 of the
Securities Act and (B) the indemnity agreement of the Placement Agents contained
in Section 7(b) of this Agreement shall be deemed to be for the benefit of the
directors of the Company, the officers of the Company who have signed the
Registration Statement and any person controlling the Company within the meaning
of Section 15 of the Securities Act. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 12, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. The term
“successors” as used in this Section 12 shall not include any of the Investors.
          13. Survival. The respective indemnities, representations, warranties
and agreements of the Company and the Placement Agents contained in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Shares and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.
          14. Definition of the Term “Business Day". For purposes of this
Agreement, “business day” means each Monday, Tuesday, Wednesday, Thursday or
Friday that is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.
          15. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          16. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
          17. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

26



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the agreement between the
Company and the Placement Agents, please indicate your acceptance in the space
provided for that purpose below.

            Very truly yours,


Hana Biosciences, Inc.
      By:   /s/ Mark J. Ahn         Name:   Mark J. Ahn        Title:  
President & CEO     

          Accepted:    
 
        Lehman Brothers Inc.    
 
       
By:
  /s/ Brian P. Wade
 
Authorized Representative    
 
        Jefferies & Company, Inc.    
 
       
By:
  /s/ Annette Grimaldi
 
Authorized Representative    
 
        Oppenheimer & Co. Inc.    
 
       
By:
  /s/ Kee Colen    
 
       
 
  Authorized Representative    

                                   

27